                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

KETORIAN WILSON.                               §
(Tarrant No. 0534291),                         §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §        Civil Action No. 4:21-CV-526-P
                                               §
GEORGE GALLAGHER, Judge,                       §
396th District Court,                          §
Tarrant County, Texas, et al.,                 §
                                               §
       Defendants.                             §

                      OPINION and ORDER OF DISMISSAL
                     UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

       The case is before the Court for review of pro-se-inmate/plaintiff Ketorian Wilson’s

(“Wilson”) complaint under the court screening provisions of 28 U.S.C. §§ 1915A and

1915(e)(2)(B). After conducting that review, the Court finds that all claims asserted by

plaintiff Wilson must be dismissed under authority of these provisions.1

                                     BACKGROUND

       Wilson initiated this case with the filing of a civil-rights complaint form seeking relief



1
  On June 28, 2021, Wilson submitted four separate untitled handwritten motions, docketed
as First, Second, Third, and Fourth motions. ECF Nos. 13, 14, 15, and 16. The relief sought
in the first motion is not discernable, and is DENIED for that reason. ECF No. 13. In the
second motion, Wilson seeks to have the case considered by another court, and that motion
is DENIED because his claims will not survive the screening process. ECF No. 14. In the
third motion, Wilson seeks a “Court appointed attorney,” but that motion , too, is DENIED
as his claims are subject to dismissal. ECF No. 15. In the fourth motion, Wilson asks to be
released and removed from parole, which is DENIED for the same reasons stated later in
the Order. ECF No. 16.
for violations of his constitutional rights under 42 U.S.C. § 1983, along with exhibits and

attachments thereto. Compl. 1-15, 6-47, ECF No. 1. Although Wilson also filed a completed

complaint form on two subsequent occasions, because each of those form complaints are

identical to the original complaint, and the original complaint has exhibits and attachments

related to Wilson’s claims that are not provided with the “amended” complaint forms, the

Court has reviewed Wilson’s claims as recited in the original complaint. Compl. 1-5, 6-47,

ECF No. 1.

       In the complaint, Wilson names four defendants: 396th District Court Judge George

Gallagher; Tarrant County Assistant District Attorney Emily Dixon; Probation Officer Hollice

Phillips; and the Texas Penitentiary. Compl. 1, 3, ECF No. 1. Although difficult to discern,

he alleges as to Judge Gallagher: “I am a President and he charge me with a crime and he put

me in his courtroom.” As to prosecutor Dixon, he writes: “I am a President and she charged

me with a crime.” As to Parole Officer Phillips, Wilson claims: “I am President in this country

and she put me on probation.” Lastly, as to the Texas Penitentiary, Wilson writes: “I am a

President in this country and they said they would kill me.” Compl. 3, ECF No. 1.

       Wilson writes the following as his statement of claim:

       I am President in this country and they charge me with a crime and they put me
       in Judge George Gallagher’s court [?] even though he has already [?] me 10
       years in 1999. They told me if I get convicted [?] in the Texas Penitentiary, they
       said they would kill me at the [?] Unit in Huntsville, Texas.”

Compl. 4, ECF No. 1. With regard to the relief sought, Wilson writes: “I want for me to be

let out of jail, and take me off parole and give me the money I am owed.” Compl. 4, ECF No.


                                               2
1. Among the names Wilson included that he has “ever used or been known by,” Wilson

included both “King Ketorian Wilson”, President Ketorian Wilson ,” and “General Ketorian

Wilson.” Compl. 4, ECF No. 1

       Attached to his original complaint, Wilson has provided copies of documents related

to his pending charge in the 396th District Court, Tarrant County, Texas for aggravated sexual

assault in case number 1631682D, and related to a Parole Violation Report and Hearing

Report. Compl. 28-34 (Charge), 35-45 (Parole), ECF No. 1.

       LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

       Plaintiff Wilson is an inmate who has been permitted to proceed in forma pauperis.

As a part of the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. §

1915A, which requires a district court to review a complaint from a prisoner seeking relief

from a governmental entity, officer, or employee as soon as possible after docketing. See 28

U.S.C.A. § 1915A(a). Because Wilson is proceeding in-forma-pauperis, his complaint is also

subject to screening under 28 U.S.C. § 1915(e)(2). Both §1915(e)(2) and §1915A provide

for sua sponte dismissal of the complaint or any portion thereof, if it is frivolous, malicious,

fails to state claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C.A. §§ 1915(e)(2)(B) and 1915A(b).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when

it is “based on an indisputably meritless legal theory.” Id. at 327. A claim lack an arguable



                                               3
basis in fact when it describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint

fails to state a claim upon which relief may be granted when it fails to plead “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for

failure to state a claim, plaintiffs must allege facts sufficient to “raise the right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action” do not suffice to state a claim upon

which relief may be granted. Id.

                                           ANALYSIS

A.     Factually Frivolous

       In this instance, the Court notes first that Wilson’s writings about his identity have risen

to the level of the irrational or wholly incredible. As noted above, Wilson repeatedly refers

to himself as “President” and also calls himself a “King” or a “General.” Wilson’s

impression that he holds such titles was also displayed in two habeas corpus proceedings that

were dismissed as “nonsensical and unintelligible.” See Wilson v. Sheriff, Tarrant County,

Texas, No. 4:21-CV-541-O (N.D. Tex. June 3, 2021) and Wilson v . Sheriff, Tarrant County,

Texas, No. 4:21-CV-542-O (N.D. Tex. Jun 3, 2021). Wilson recites that he holds such

positions in every part of his complaint, in an apparent belief that he is therefore not subject

to prosecution.

       Plaintiff’s allegations in this suit describe fantastic or delusional scenarios and rise to


                                                 4
the level of the irrational or wholly incredible as recognized in Neitzke, 319 at 327-28 and

Denton v. Hernandez, 504 U.S. 25, 32-33 (1992). Outright dismissal for factual frivolity is

appropriate “when the facts alleged are fantastic or delusional scenarios or the legal theory

upon which a compliant relies is indisputably meritless.” Harris v. Hegmann, 198 F.3d 153,

156 (5th Cir. 1999) (quotations omitted). Therefore, the Court initially finds and concludes

that all Wilson’s claims for relief under 42 U.S.C. 1983 must be dismissed as factually

frivolous under the authority of §§ 1915A(b)(1) and 1915(e)(2)(B)(i).

B.     Absolute Immunity

              1.      District Judge Gallagher

       With regard to Plaintiff’s claims for monetary compensation against Judge Gallagher,

judges are absolutely immune from claims for damages arising out of acts performed in the

exercise of their judicial functions. Mireless v. Waco, 502 U.S. 9, 11 (1991) (citing Forrester

v. White, 484 U.S. 219, 227-29 (1988) and Stump v. Sparkman, 435 U.S. 349, 360 (1978));

see also Boyd v. Biggers, 31 F.3d 279, 284-85 (5th Cir. 1994). Absolute judicial immunity

can be overcome only if the plaintiff shows that the complained-of actions were nonjudicial

in nature or that the actions were taken in the complete absence of all jurisdiction. Mireless,

502 U.S. at 11; Boyd, 31 F.3d at 284. Wilson does not make this showing. Rather, his claims

arise solely from alleged conduct which occurred during and arising from the criminal case

presided over by Judge Gallagher. Because the complained-of conduct by Judge Gallagher

was judicial in nature and undertaken pursuant to the jurisdiction provided to the 396th


                                              5
District Court, Tarrant County, Texas, Judge Gallagher is entitled to absolute immunity from

Plaintiff’s claims for compensatory monetary damages.

              2.      Assistant District Attorney Emily Dixon

       The Supreme Court has consistently held that acts undertaken by a government

prosecutor in the course of his role as an advocate for the government are cloaked in absolute

immunity. Buckley v. Fitzsimmons, 509 U.S. 259, 269-70 (1993); Imbler v. Pachtman, 424

U.S. 409, 431 (1976). The Court has further explained that absolute immunity is afforded

based upon whether the prosecutor is acting “in his role as advocate for the [government].”

Imbler, 424 U.S. at 431 n.33. Here, even assuming Wilson’s allegations against Emily Dixon

are true, Dixon would have taken such action in her role as a prosecutor on behalf of the State

of Texas. Thus, defendant Dixon is entitled to absolute prosecutorial immunity from any

claim for compensatory monetary damages.

              3.      Parole Officer Hollice Phillips

       As noted, Wilson’s allegation against Phillips is for her involvement in putting him

on “Probation.” Compl. 3, ECF No. 1. “Parole officers are entitled to absolute immunity from

liability for their conduct in parole decision and in the exercise of their decision making

powers.” Little v. Board of Pardons and Paroles Division, 68 F.3d 122, 123 (5th Cir. 1995).

On the limited allegations of “placing [him] on probation,” the Court interprets Wilson’s


                                              6
allegations against Phillips for her prosecutorial/judicial role rather than in any administrative

function. See Colinv. V. LeBlanc, ___ F. 4th ___, 2021 WL 2562449, *5 (5th Cir. Jun, 23,

2021) (noting that the district court needed to analyze whether a defendant parole officer was

engaged in the exercise of judicial functions or administrative functions). Thus, defendant

Hollice Phillips is entitled to absolute immunity from any claim for monetary damages.

C.      Eleventh Amendment Bar--Texas Department of Criminal Justice

       Wilson has also named as a defendant the “Texas Penitentiary.” Compl. 3, ECF No.

1. The Court will construe this defendant as being the Texas Department of Criminal Justice.

In the absence of consent, the Eleventh Amendment bars federal lawsuits against a state or

a state agency. See Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54 (1996); see also

Okpalobi, et al. v. Foster, 244 F.3d 405, 411 (5th Cir. 2001) (holding “[t]he Eleventh

Amendment bars suits by private citizens against a state in federal court, irrespective of the

nature of the relief requested”) (citing Hutto v. Finney, 437 U.S. 678, 700 (1978)). The Fifth

Circuit has expressly recognized that the Texas Department of Criminal Justice, as an

instrumentality of the state, is immune from suit under the Eleventh Amendment. Harris v.

Angelina County, Texas, 31 F.3d 331, 338 n. 7 (5th Cir. 1994) (citations omitted). Thus,

Wilson’s claims against the Texas Department of Criminal Justice are barred by Eleventh

Amendment immunity.


                                                7
D.     Younger Abstention

       With regard to Wilson’s remaining factual allegations and claims, the Court notes that,

under the Younger abstention doctrine, a federal court should not interfere with ongoing state

criminal proceedings except under extraordinary circumstances not shown here. Younger v.

Harris, 401 U.S. 37, 49-52 (1971); see also Louisiana Deb. and Lit. Ass’n v. City of New

Orleans, 42 F.3d 1483, 1489-90 (5th Cir. 1995). Abstention is required under the Younger

doctrine when: (1) state proceedings, judicial in nature, are pending; (2) the state proceedings

involve important state interests; and (3) the state proceedings afford adequate opportunity

to raise the constitutional challenges. See Middlesex County Ethics Comm. v. Garden State

Bar Ass’n, 457 U.S. 423, 432 (1982); see also Louisiana Deb. and Lit. Ass’n, 42 F.3d at 1490.

As to Younger’s application to ongoing criminal prosecutions, this court should abstain

except in the most extraordinary circumstances and on a clear showing of both great and

immediate harm. See Burgett v. State of Texas, No. 7:04-CV-227-R, 2005 WL 473680, at

*1 (N.D. Tex. Feb. 28, 2005) (collecting cases); see also Younger, 401 U.S. at 44. Younger

abstention also applies to “parole revocation proceedings affecting state court orders.” Vidal

v. Board of Pardons and Paroles, No. 3:20-CV-1507-X-BN, 2020 WL 4678437, *2 (N.D.

Tex. Jun. 5, 2020), rep. and rec. adopted, 20201 WL 4673469 (N.D. Tex. Aug. 12, 2020)

(citation omitted).

       All prerequisites for abstention under Younger are met here. There are ongoing state


                                               8
judicial criminal proceedings. “The state has a strong interest in enforcing its criminal laws.”

DeSpain v. Johnston, 731 F,2d 11171, 1176 (5th Cir. 1984).

       Wilson has a full opportunity to raise constitutional challenges in the ongoing state

prosecution, on direct appeal in the event of a conviction(s), or through a state habeas writ

challenging his detention or conviction. See DeSpain, 731 F2d at 1176; see also Kugler v.

Helfant, 421 U.S. 117, 124 (1975) (recognizing that “ordinarily a pending state prosecution

provides the accused a fair and sufficient opportunity for vindication of federal constitutional

rights”). The Court will therefore abstain from jurisdiction over Wilson’s remaining § 1983

claims. See generally Phillips v Dallas Cnty. Sheriff’s Dep’t, No. 3:16-CV-1680-D, 2017

WL 658749, at *2 (N.D. Tex. Jan. 12, 2017) (finding that claims of unlawful arrest against

the Dallas Police Department should be dismissed under the Younger abstention doctrine),

rep. and rec. adopted, 2017 WL 635086 (N.D. Tex. Feb. 16, 2017). Thus, the Court

concludes that Wilson’s remaining claims under 42 U.S.C. § 1983 must be dismissed.

E.     Claim for Release Not Addressed

       As noted above, Wilson’s complaint in part challenges the fact and duration of his

confinement. Although styled as a civil rights action under 42 U.S.C. § 1983, and filed on

a form to seek such relief, Wilson also challenges his confinement and seeks release. Compl.

4, ECF No. 1. A § 1983 complaint is not the proper action in which to assert habeas corpus

claims. A prisoner who challenges the very fact or duration of his physical confinement and


                                               9
who seeks judgment that would entitled him to release must pursue habeas corpus relief rather

than civil rights relief under § 1983. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973);

Caldwell v. Line, 679 F.2d 494, 496 (5th Cir. 1982). Thus, although Wilson has filed a

complaint on a form reserved for § 1983 complaint, his claim to be entitled to release must

be pursued through a petition for writ of habeas corpus. The Court will dismiss this claim

without prejudice to Wilson’s right to seek habeas corpus relief.2

                                    CONCLUSION

       It is therefore ORDERED that all plaintiff Ketorian Wilson’s claims are DISMISSED

WITH PREJUDICE as factually frivolous under 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(B)(i).

       It is alternatively ORDERED that (1) all plaintiff Wilson’s claims for monetary

damages against District Judge George Gallagher, Assistant District Attorney Emily Dixon,

and Probation Officer Hollice Phillips, and (2) all claims against the Texas Department of

Criminal Justice, are DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915A(b)(2)



2
  As noted above, Wilson has previously filed two separate petitions for writ of habeas
corpus. See Wilson v. Sheriff, Tarrant County, Texas, No. 4:21-CV-541-O and Wilson v.
Sheriff, Tarrant County, Texas, No. 4:21-CV-542-O. But, as he did in this proceeding,
Wilson was found to have made “nonsensical and unintelligible allegations” in each of
those cases, such that they were summarily dismissed. See Opinion and Orders, No. 4:21-
CV-541-O , ECF No. 12 (N.D. Tex. June 3, 2021), and No. 4:21-CV-542-O, ECF No. 8
(N.D. Tex. June 3, 2021). Wilson is cautioned that any further petition for writ of habeas
corpus must state facts and claims in a manner that is readable and understandable.

                                             10
and 28 U.S.C. § 1915(e)(2)(B)(iii); and (3) all Wilson’s remaining claims seeking relief under

42 U.S.C. § 1983 are DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915A(b)(1)

and 28 U.S.C. § 1915(e)(2)(B)(ii).

       It is further ORDERED that Wilson’s claim seeking immediate release from

confinement is DISMISSED WITHOUT PREJUDICE to his ability to seek relief through

a habeas corpus proceeding.

       SO ORDERED this 12th day of July, 2021.




                                             11
